IN THE SUPREME COURT OF THE STATE OF NEVADA


                         ALI SHAHROKHI,                                        No. 84043
                         Petitioner,
                         vs.
                         THE EIGHTH JUDICIAL DISTRICT
                         COURT OF THE STATE OF NEVADA,
                         IN AND FOR THE COUNTY OF                                  FILED
                         CLARK; THE HONORABLE DAWN
                         THRONE, DISTRICT JUDGE; AND                               JAN 1 0 2022
                         THE HONORABLE LINDA MARIE                                ELIZABER1 A. BROWN
                         BELL, CHIEF JUDGE,                                     CLERK QF SUPREME COURT
                                                                               BY      .ql
                         Respondents,                                                  PUTYCiri RK r
                         and
                         KIZZY BURROW,
                         Real Party in Interest.


                                          ORDER DENYING PETITION
                                    FOR WRIT OF MANDAMUS OR PROHIBITION

                                    This original pro se petition for a writ of mandamus or
                        prohibition challenges, for the second time, see Docket No. 83558, a
                        September 29, 2021, district court order denying petitioner's motion to
                        disqualify Judge Dawn Throne.
                                    Having reviewed the petition and supporting documentation,'
                        we are not convinced that our extraordinary and discretionary intervention
                        is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                        P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                        burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.


                               1 We have reviewed the documents attached to petitioner's emergency
                        motion for stay, but no appendix was filed with the writ petition.
                        Petitioner's failure to comply with NRAP 21(a)(4) constitutes an additional
                        basis on which to deny relief.

SUPREME COURT
     OF
   NEVADA

4(11 I947A   (4541P=4
                                                                                          ,2407,0ogo.5
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Accordingly, we
              ORDER the petition DENIED.2




                                         1  /4.1e.6,, )                J.
                                      Silver
                                                       0,


                                                                       J.
                                      Cadish




cc:   Hon. Linda Marie Bell, Chief Judge
      Hon. Dawn Throne, District Judge, Family Court Division
      Ali Shahrokhi
      Kizzy Burrow
      Eighth District Court Clerk




      2In   light of this order, petitioner's emergency motion for stay is denied
as moot.


                                        2